IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,830



                   EX PARTE MICHAEL JYROD LOWRY, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 16202-B IN THE 104 TH DISTRICT COURT
                           FROM TAYLOR COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to twenty years’ imprisonment. The Eleventh Court of Appeals

dismissed his appeal. Lowry v. State, No. 11-07-00147-CR (Tex. App.–Eastland, delivered June 28,

2007, no pet.).

        Applicant contends that he was denied his right to an appeal. We remanded this application

to the trial court for findings of fact and conclusions of law. The trial court recommended that we
grant Applicant an out-of-time appeal. We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 16202-B from

the 104th Judicial District Court of Taylor County. Applicant is ordered returned to that time at which

he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a

meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.



Delivered: February 6, 2008
Do Not Publish